United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kewanee, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1115
Issued: July 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a January 3, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left upper extremity
condition due to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 13, 2015 appellant, then a 27-year-old sales and services distribution
associate, filed an occupational disease claim (Form CA-2) alleging that she sustained a left
upper extremity condition due to her work duties which required repetitive lifting, balancing,
carrying, reaching, and pushing. She indicated that she first became aware of the claimed
condition on October 19, 2015 and first realized that it was caused or aggravated by her federal
employment on November 10, 2015. Appellant did not stop work.
Appellant submitted a November 17, 2015 letter to OWCP which she originally
submitted in connection with a prior claim for a work-related cervical radiculopathy which
extended into her right upper extremity (File No. xxxxxx365). She noted that, in October 2015,
she began experiencing symptoms in her left upper extremity which were similar to those she
had experienced in her right upper extremity. Appellant indicated that her attending orthopedic
specialist related her left upper extremity symptoms to repetitive and overuse actions at work,
especially due to favoring her left upper extremity. She noted that her job required her to engage
in repetitive bending, stooping, handling materials to distribute, sort, and collect correspondence/
mail. Appellant asserted that her favoring of her left upper extremity contributed to the
symptoms in that extremity.
In a December 16, 2015 letter, OWCP advised appellant regarding the deficiencies in the
evidence received and afforded her 30 days to provide additional documentation sufficient to
establish her claim.
Appellant submitted December 14, 2014 reports from Dr. Jeffrey R. Garst, an attending
Board-certified orthopedic surgeon. Dr. Garst noted bilateral shoulder pain, right shoulder
weakness, and bilateral elbow pain for which appellant required work restrictions.
In a December 22, 2015 report, Dr. Edward Trudeau, an attending Board-certified
physical medicine and rehabilitation physician, referenced a September 22, 2015 document in
which appellant described her work activities involving repetitive motions of her arms.3 He
noted that the September 22, 2015 document referenced various actions of appellant including
lifting, balancing, carrying, reaching, pushing, stooping, handling materials, transporting mail,
and using a scanner. Dr. Trudeau mentioned appellant’s present claim for a work-related left
upper extremity condition (File No. xxxxxx731), as well as her other claim for a work-related
right upper extremity condition (File No. xxxxxx365).4 He noted that appellant reported that
there had been a progressive worsening of symptoms in both upper extremities. Dr. Trudeau
reported the findings of the physical examination that he had performed on December 22, 2015
and noted that appellant exhibited tenderness to palpation over the right shoulder girdle and both
elbows, positive compression test over the ulnar nerves at both elbows, hypesthesia over the
ulnar aspect of both forearms and hands, diffuse weakness of the right upper extremity at both
the biceps and triceps, very definite weakness of the ulnar-innervated intrinsics and abductor
pollicis brevis on the right hand, as compared to left hand which also showed weakness of the
3

The September 22, 2015 document is not contained in the present case file.

4

The record reveals that OWCP denied appellant’s claim for cervical radiculopathy.

2

ulnar-innervated intrinsics and abductor pollicis brevis. He indicated that it “sounds very
reasonable that this is indeed a work-related situation,” both brought on and aggravated by the
kinds of activities that appellant documented in her September 22, 2015 statement. Dr. Trudeau
indicated that December 22, 2015 electromyogram and nerve conduction velocity (EMG/NCV)
testing for the bilateral upper extremities showed right elbow cubital tunnel syndrome
(moderately severe), right brachial plexopathy, medial cord lesion (improved since a prior study
of September 30, 2015), and left elbow cubital tunnel syndrome (mild and neurapraxic, and new
since the prior study of September 30, 2015).5
In a March 2, 2016 decision, OWCP denied appellant’s claim because the evidence was
insufficient to establish that the medical condition was causally related to the accepted work
events. It indicated that the reason for this finding was that both appellant, in her November 17,
2015 statement, and Dr. Trudeau, in his December 22, 2015 report, linked the injury to
appellant’s left upper extremity to overuse, or favoring, of that extremity in direct relation to the
injuries sustained to her right upper extremity (which was assigned case number xxxxxx365).
OWCP indicated that appellant should follow the appeal rights afforded her in that case and file
her claim for a left upper extremity condition as a consequential injury in her other case file.
Appellant disagreed with the March 2, 2016 decision and, through counsel, requested a
telephone hearing with a representative of OWCP’s Branch of Hearings and Review. During the
hearing held on November 9, 2016, she testified about her left upper extremity condition and
noted that she recently underwent release surgery. Appellant asserted that problems with her
right shoulder caused her to favor her left upper extremity and contributed to her development of
a left upper extremity condition.
In a January 3, 2017 decision, OWCP’s hearing representative affirmed OWCP’s
March 2, 2016 decision denying appellant’s claim for a work-related left upper extremity
condition. In explaining the rationale for the denial of the claim, she noted that OWCP accepted
that a compensable employment exposure occurred as claimed. The hearing representative
indicated that Dr. Trudeau cited the claimed employment factors and repetitive use of both upper
extremities “although the claim for cervical radiculopathy and right upper extremity conditions
was denied.” She found that Dr. Trudeau did not provide sufficient medical rationale to establish
that the diagnosed left upper extremity conditions were causally related to the established work
factors and noted that OWCP properly found that appellant did not meet her burden of proof to
establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained while in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.6 To establish fact of injury, an employee must submit
5

The record contains the findings of the December 22, 2015 EMG/NCV testing.

6

5 U.S.C. § 8101(1); B.B., 59 ECAB 234 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

3

sufficient evidence to establish that he or she experienced a specific event, incident, or exposure
occurring at the time, place, and in the manner alleged.7 An employee must also establish that
such event, incident, or exposure caused an injury.8 These are the essential elements of each and
every compensation claim regardless of whether the claim is predicated upon a traumatic injury
or an occupational disease.9
OWCP regulations define the term “[o]ccupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.10 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, an employee must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.11
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence.12 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established employment factors.13
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employees own intentional conduct.14
A claimant bears the burden of proof to establish a claim for a consequential injury. As part of
this burden, he or she must present rationalized medical opinion evidence.15

7

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

8

Id.

9

R.H., 59 ECAB 382 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

10

20 C.F.R. § 10.5(q); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of
Claims, Chapter 2.800.2b (June 2011).
11

D.H., Docket No. 15-1876 (issued January 29, 2016); D.I., 59 ECAB 158 (2007); Victor J. Woodhams, 41
ECAB 345 (1989).
12

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

13

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

14

S.S., 59 ECAB 315 (2008).

15

Charles W. Downey, 54 ECAB 421 (2003).

4

ANALYSIS
Appellant has alleged that she sustained a left upper extremity condition due to the
performance of her work duties which required repetitive lifting, balancing, carrying, handling,
reaching, and pushing. The record reveals that she had a prior claim for a work-related cervical
radiculopathy which extended into her right upper extremity (File No. xxxxxx365). This prior
claim is not the subject of the present case. Although appellant suggested that she sustained a
left upper extremity condition as a consequence of a work-related right upper extremity
condition,16 there is no indication in the record that OWCP accepted a claim for a work-related
right upper extremity condition.17
The Board finds that appellant did not submit sufficient medical evidence to establish a
left upper extremity condition due to factors of her federal employment.
In support of her claim for a work-related left upper extremity condition, appellant
submitted a December 22, 2015 report from Dr. Trudeau, an attending physician. Dr. Trudeau
noted that appellant reported various repetitive work duties including lifting, balancing, carrying,
reaching, pushing, stooping, handling materials, transporting mail, and using a scanner. He
reported the findings of the physical examination he performed on December 22, 2015 and noted
that appellant exhibited tenderness to palpation over the right shoulder girdle and both elbows,
positive compression test over the ulnar nerves at both elbows, hypesthesia over the ulnar aspect
of both forearms and hands, diffuse weakness of the right upper extremity at both the biceps and
triceps, very definite weakness of the ulnar-innervated intrinsics and abductor pollicis brevis on
the right hand, as compared to left which also showed weakness of the ulnar-innervated intrinsics
and abductor pollicis brevis. Dr. Trudeau indicated that it “sounds very reasonable that this is
indeed a work-related situation,” both brought on and aggravated by the kinds of activities that
appellant documented in a September 22, 2015 statement.18
The Board finds that Dr. Trudeau’s December 22, 2015 report is of limited probative
value with respect to appellant’s claim for a work-related left upper extremity condition because
he did not provide adequate medical rationale in support of his opinion on causal relationship.
The Board has held that a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.19 Although Dr. Trudeau discussed various findings on examination and
indicated that it “sounds very reasonable that this is indeed a work-related situation,” he did not
specify which conditions he ostensibly felt were work related. He did not provide a detailed
discussion of the work factors implicated by appellant in causing or aggravating her left upper
extremity condition and he did not explain the medical process through which such work factors
16

See supra notes 13 and 14 regarding consequential injuries.

17

In its March 2, 2016 decision in the present case, OWCP indicated that appellant should follow the appeal
rights afforded her in her prior case and file her claim for a left upper extremity condition as a consequential injury
in her other case file (OWCP File No. xxxxxx365).
18

The Board notes that the September 22, 2015 statement is not presently in the case record.

19

C.M., Docket No. 14-88 (issued April 18, 2014).

5

would be competent to cause or aggravate a left upper extremity condition. In his December 22,
2015 report, Dr. Trudeau indicated that December 22, 2015 EMG/NCV testing for the bilateral
upper extremities showed right elbow cubital tunnel syndrome (moderately severe), right
brachial plexopathy, medial cord lesion (improved since a prior study of September 30, 2015),
and left elbow cubital tunnel syndrome (mild and neurapraxic, and new since the prior study of
September 30, 2015). However, he did not provide any indication that any of these conditions
were caused or aggravated by work factors.
Appellant did not submit any other evidence addressing the cause of her claimed left
upper extremity condition and, for the reasons discussed above, she has failed to meet her burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a left upper
extremity condition due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

